Title: Abigail Adams to Mary Smith Cranch, 20 February 1790
From: Adams, Abigail
To: Cranch, Mary Smith


My dear sister
Richmond Hill Febry 20 1790
I yesterday received a Letter from dr Tufts and an other from Thomas informing me of the death of Mrs Palmer. the good old Lady is gone to rest, happily for her I doubt not, but what will become of her daughters Heaven only knows, Polly in particular. I feel very unhappy for them, and you I am sure must be still more so. I suppose you was too heavily loaded with care, and affliction to write me by the last post. they may continue in the House untill we want it, if it would any way serve them, but I presume there cannot be any thing for their support after their Mothers discease. I am sure you cannot help looking back for 20 years and exclaming what a change! but such are the visisitudes of Life, and the Transitory fleeting state of all sublinary things; of all pride that which persons discover from Riches is the weakest. if we look over our acquaintance, how many do we find who were a few years ago in affluence, now reduced to real want but there is no Family amongst them all whose schemes have proved so visionary, and so abortive as the unhappy one we are now commisirating. better is a little with contentment than great Treasure; and trouble therewith. it would be some consolation to the Sisters if they had a Brother in whom they could take comfort. if ever convents are usefull, would be for persons thus circumstanced.
I did not write to you by Thomas as I thought he could give you every information you wish’d for respecting us. he writes that he got home well, but appears in Some anxiety about the Measles. I would not wish him to avoid them, but only to be watchfull when he takes them and to be particularly attentive to himself during the period. this care I know you will have of him, if he should get them, and if he does not take them, he will always have an anxiety upon his mind increasing too as he advances in Life, every time he is liable to be exposed to them.
From all the Debates in Congress upon the subject of a discrimination, I presume the vote will be that there shall be none, but that some one or other of the plans proposed by the Secretary of the Treasury will be adopted it is thought that tomorrow will be the desisive day with respect to the question, as the vote will be calld for. on this occasion I am going for the first Time to the House with mrs dalton mrs Jay & Mrs Cushing to hear the debate. if you read the papers you will find Some very judicious debates. mr Smith of S C who married a daughter of mr Izard, is one of the first from that state, & I might add from the Southern states. mr Ames from our state & mr Sedwick and mr Gerry are all right upon this Question & make a conspicuous figure in the debates. I hope some method will be adopted Speedily for the relief of those who have so long been the sufferers by the instability of Government. the next question I presume that will occupy Congress will be the Assumpition of the state debts and here I apprehend warm work, and much opposition, but I firmly believe it will terminate for the General Good.
What a disgrace upon the Legislature of our state that they should permit Such a Madman as Gardner to occupy their time, to vilify Characters to propogate grose falshoods to the world under their Sanction. I should feel more trust for them if I did not foresee that good would come out of it in time. if the Bar possess that Honour which I presume they Have, they will combine to defeat Gardner and his Abetters and establish such Rules & Regulations as will tend to restore their profession to the same Reputation which they held before the Revolution. you and I feel peculiarly interested in this matter as we have children rising into Life educated to the Law, without a competant knowledge of which no Man is fit for a Legislator or a statesman. let us look into our National Legislature, Scarcly a man there makes any figure in debate, who has not been Bred to the Law
pray give my Love to my worthy Brother Cranch & tell him that I sympathize with him in his affliction Remember me affectionatly to my Neices & Nephew and believe / that your happiness is very near the Heart / of your ever affectionat
A Adams
